Oo Oo DD A HB WwW BH

ao NAO NT SF WY YP KF CO OO DO HS DH BR BH YD OR oO

 

ea PNT
ane tte Ae rane

oo ge ge

| ,

| rs

| JUN 05 2019

| | ames need
ci

 

CLERK UB |
| SOUTHERN 9
| By. $i pe eA

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

SURFUN ENTERPRISES, LLC,
Plaintiff,

Vv,

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA., and
DOES 1-50,

Defendants.

 

 

 

 

Case No.: 3:18-cv-02241-BEN-BGS

ORDER GRANTING DEFENDANT
NATIONAL UNION FIRE
INSURANCE COMPANY OF
PITTSBURGH, PA.’S MOTION FOR
LEAVE TO FILE AN AMENDED
ANSWER

[Doc. No. 25.]

Plaintiff Surfun Enterprises, LLC (“Surfun’”’) commenced this action in state court,

alleging that National Union Fire Insurance Company of Pittsburgh, PA (“National

Union”) breached a recreational marine insurance policy. National Union timely

removed the case and filed its Answer (Doc. No. 4) on October 3, 2018. National Union

now moves for leave to file an Amended Answer to include three additional affirmative

defenses: Unclean Hands, Rescission, and Judicial Estoppel, based on recently-

discovered information.

Under Federal Rule of Civil Procedure 15’s liberal policy favoring amendments of

pleadings, the Court may deny the motion to amend only if National Union engaged in

dilatory conduct or the proposed amendments would unduly prejudice Plaintiff.

3:18-cy-02241-BEN-BGS

 

 

 
Oo Oo “SA WO FB WwW Be

NM BM NH BD Bw BD BR RD RDO ey Oe eR ee ea ea a
ao nN DO MN FF YW HY FF SD Owe Hs HR A BR WwW PB YF

 

 

Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051-52 (9th Cir. 2003). No
delay or prejudice exists here. In fact, Surfun does not oppose the motion. (Doc. No.
26.) Accordingly, the Court grants National Union’s motion. National Union has ten
(“10”) days from the date of this Order to file its Amended Answer.

IT ISSO ORDERED.
Dated: May 4 2019

 

3:18-cv-02241-BEN-BGS

 

 

 
